Title: To James Madison from Daniel Smith, 10 May 1813 (Abstract)
From: Smith, Daniel
To: Madison, James


10 May 1813, Sumner County, Tennessee. “My purpose at present is to introduce to your notice Major Howell Tatum of this State. He served with reputation as an officer in our revolutionary war with Great Britain from its commencement until nearly its close. He then studied law with General Davie and for a while pursued the practice of it. After his removal to this state he was appointed and served as a judge of our superior courts of law. Since he resigned that office he has been a merchant, but has now declined that business. He has ever supported an unblemished character for integrity and rectitude of conduct. But has been unfortunate in his domestic concerns, and is now in a very low condition in point of property. He has a desire to receive some appointment in the collection of the revenue of this state, understanding that taxes must now be laid to support the war with England, and it would be more agreeable to him to be at the head of that department in this state if it is one district—or at the head of that of West Tennessee if the state should be divided into two districts. He is known to Gov. Turner and Mr. Macon of N. Carolina who can give you more particular information of his character. His age is about 58 years.
“The public prints announce to us that Mr. Gallatin has left the Treasury department, and we know not here who is his successor as secretary of the treasury. Which I hope you will accept as my apology for giving you this trouble.”
